Mason, J.,
delivered the opinion of this court.
The only question before the court upon this appeal is, whether we shall dismiss the appeal or affirm the decree of the chancellor: one of comparatively small importance to the parties, or in principle, as the result would be the same.
That the decree of the chancellor of the 9th of May 1851, dismissing so much of the bill as related to, or sought to recover from, the defendant, a,s respects the note of Rogers, was a final and conclusive adjudication of that particular question, unless it had been in due time regularly appealed from, there can be no doubt. This was not done in the time required by law, and therefore we must regard that question as finally settled, and the chancellor was right in not permitting the complainant, to revive the point in the indirect mode proposed. As it matters little whether we affirm 1he decree or dismiss the appeal, we will adopt the former course.
*530The principle upon which this matter is to be determined has been recognised and settled in the cases of Ringgold vs. Emory, 1 Md. Rep., 348, and Lefever vs. Lefever, 6 Md. Rep., 472.

Decree affirmed, with costs.